        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 1 of 49




                    IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 CAIR FOUNDATION, INC., d/b/a
 COUNCIL ON AMERICAN-ISLAMIC
 RELATIONS, & CAIR,

                     Plaintiff,

 v.
                                                   Civil Action No.: 0:21-cv-01267
 ASMA LORI HAIDRI SAROYA a.k.a.
 LORI SAROYA, ASMA SAROYA,
 LORI HAIDRI, LORI HAIDRI-
 SAROYA, & LH,

                     Defendant.



        DEFENDANT LORI SAROYA’S ANSWER TO THE COMPLAINT

                                   INTRODUCTION

       CAIR and its Foundation (collectively “CAIR”), hold themselves out publicly as a

civil rights organization, while simultaneously engaging in egregious and rampant sexual

discrimination, sexual harassment, sexual assault and religious discrimination, and

retaliation against those who have either been victimized by such conduct or who have

expressed concerns about it. It spends substantial amounts of donors’ money in order to

threaten, intimidate and sue those who have the courage to speak about CAIR’s culture of

discrimination and misogyny, and to attempt to force them to sign agreements by which

Muslims around the country, especially women, “sell” their rights to express their concerns

about CAIR’s practices and agree never to discuss them. A growing number of former
             CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 2 of 49




CAIR employees and employees of CAIR’s “affiliates” around the country are speaking

out about CAIR’s practices. CAIR spends considerable amounts of resources provided by

unsuspecting donors, whom CAIR seeks to keep in the dark, attempting to suppress those

individuals. Indeed, CAIR has been sued in courts in various American jurisdictions by

those who have been victimized by CAIR officials. Just weeks ago, National Public Radio

published an exposé regarding well-documented and egregious assault by a CAIR official

in Florida, Hassan Shibly. 1

           The ground-breaking article also highlighted allegations against CAIR National and

its complicity in ignoring misconduct by CAIR leaders and its mistreatment of its own

staff. In particular it referenced a notorious and well-document series of events in 2017,

when multiple staff were forced out of the organization for attempting to unionize. Former

CAIR employees and employees of CAIR affiliates, which operate in many instances as

de facto subsidiaries of CAIR, controlled by CAIR and, in particular, by its Executive

Director, Nihad Awad, have grown increasingly outspoken about other egregious and

improper conduct within CAIR leadership. This includes retaliation against CAIR civil

rights staff who attempted to unionize, forcing CAIR employees to sign non-disclosure

agreements that would silence them for the rest of their lives regarding misconduct within

CAIR, eyebrow-raising financial mismanagement which included, inter alia, hiding from

its own Board the sources, nature and magnitude of massive foreign funding of CAIR,

problems with “missing” financial records, the failure to file tax returns, and other tax



1
    See https://www.npr.org/2021/04/15/984572867/muslim-civil-rights-leader-accused-of-harassment-misconduct.


                                                        2
           CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 3 of 49




improprieties. It includes sanctioning the illegal and unethical unauthorized practice of law.

It includes discriminating against Shia Muslims, as well as against Christians and Jews,

and condoning and covering up hate speech.

       CAIR’s instant lawsuit against Ms. Saroya arises from her own refusal to be bullied

into staying silent about the harassing, discriminatory, dishonest and, in certain cases,

abusive conduct by CAIR leaders, and CAIR’s heavy-handed and intimidating tactics

aimed at covering it up, personally observed by Ms. Saroya. This was a profound

disappointment to Ms. Saroya, who co-founded the Minnesota chapter of CAIR, had been

repeatedly praised by CAIR leadership for her devotion and skill, and who had given most

of her adult life to the organization in hopes that it would fulfill its professed civil rights

mission.

       Ms. Saroya is a highly respected and accomplished community leader who has a

proven track record as a champion of civil rights and female empowerment. As an

American Muslim woman working for many years in a heavily patriarchal organization

such as CAIR, she was forced to endure and witness unethical, and at times illegal, conduct.

Her courage and principled leadership meant that despite threats and intimidation tactics,

she continued to stay focused on her goal of creating civil rights resources for Muslims in

every state.

       The final straw came in May 2018, when CAIR’s Executive Director, Mr. Awad,

who is married with children, engaged in the most recent instance in a pattern of

unwelcome and highly inappropriate conduct towards Ms. Saroya, which she deflected and

did not accept. Days later he continued this conduct, following her around the site of a


                                              3
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 4 of 49




conference, insisting on sitting next to her every time she moved to a different seat, and

pursuing her at the conference. This was the culmination of conduct by Mr. Awad and

others at CAIR that had sickened, disappointed and angered Ms. Saroya, who had observed

a toxic culture at the highest levels of the organization and at certain CAIR chapters

overseen by CAIR, a culture which was exacerbated by a culture of impunity. Ms. Saroya

informed Mr. Awad that she intended to leave CAIR. Mr. Awad implored her to stay, and

offered her a promotion if she would do so. When Ms. Saroya told him that she had made

her mind up, Mr. Awad asked that she come to see him in his office so that she could “sign

some papers,” which Ms. Saroya knew would be papers that would purport to buy her

silence about CAIR. She informed him that she knew that the organization compelled

others to sign such agreements, and that no amount of money would suffice to force her to

surrender her right to speak truthfully about CAIR. Mr. Awad replied that Ms. Saroya

should know that “CAIR is a very powerful organization,” a statement that Ms. Saroya

took, and which was intended, as a threat. Despite the threat, Ms. Saroya refused to sign

documents surrendering her right to speak, even though CAIR owed her back wages and

other compensation.

      Ms. Saroya thereupon resigned from CAIR, even though Mr. Awad, who had told

her that she was “the best Chapter Development Director [of CAIR] that we have ever had

and will ever have,” asked her to stay. She requested that CAIR pay her earned back wages

and other compensation and, when it refused, filed a complaint with the D.C. Office of

Wage-Hour (OWH), which was denied on procedural grounds at a time when she was ill

and was unable to prosecute her claims properly.


                                            4
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 5 of 49




       When she was at CAIR, Ms. Saroya had witnessed and knew of some cases of

sexually inappropriate behavior, sexual harassment, and discrimination, but when she left,

she was shocked at the sheer number of women, past and present, who revealed their

appalling experiences at CAIR National and affiliate chapters in a number of CAIR victim

support groups and other channels she joined after her departure from CAIR.

       Ms. Saroya, who like so many other former (and present) CAIR employees is

mindful of CAIR’s resources, including massive foreign funding of unknown and often

concealed origins, is wary of its power. Nevertheless, she has been one of a growing

number of such individuals to speak out about the sexual harassment, sexual

discrimination, sexual assault, retaliation and other problems that are rampant within the

organization.

       Because CAIR knew that it did, in fact, owe Ms. Saroya, the back wages and

compensation that she maintained it owed her, it reached out directly, through an attorney

named Faisal Gill, to offer to pay her the money it owed her, doing so on December 21,

2020. However, CAIR’s payment to Ms. Saroya of the money it owed her was contingent

upon her agreeing not to make “negative” statements about CAIR. On November 12, 2020,

Ms. Saroya had written to a CAIR lawyer named Faisal Gill “to request a private meeting

with the National Council via Zoom (with at least 75% in attendance) to share a report on

the civil rights abuses inside CAIR and recommendations. Both the report and presentation

will remain confidential.” On November 24, 2020, Ms. Saroya wrote again to Mr. Gill

stating “I would like to present a confidential report on allegations of civil rights abuse

inside CAIR to CAIR’s leadership. In the spirit of compromise, I will let you determine


                                            5
         CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 6 of 49




whether that includes the National Council, CAIR-MN or some other committee.”

       On December 1, 2020, precisely because CAIR knew that it did in fact owe

Ms. Saroya the back wages and compensation that she maintained it owed her, it reached

out to her to offer to pay her the money it owed her, but sought to make this payment

contingent upon her agreement not to make any “negative” statements about CAIR.

Ms. Saroya did not agree to this.

       CAIR continued to attempt to condition its payment of the compensation it owed

her on Ms. Saroya’s agreement to stay silent about what she knew and had observed about

sexual harassment, discrimination, misogyny, retaliation and other misconduct at CAIR,

including at its highest levels. In late April, 2021, CAIR attempted to condition its payment

to Ms. Saroya of the funds it knew it owed her on an agreement by her to refrain from

stating anything “negative” about CAIR, an agreement to remove from social media

anything critical of CAIR and, indeed, an agreement to recant her past criticisms of CAIR.

It demanded that she sign a draconian document that would take away her right to free

expression, which so clearly evidences CAIR’s ongoing attempt to stifle criticism and keep

its misconduct hidden from public view that it is worthy of quoting in full the pertinent

language to which CAIR demanded Ms. Saroya agree as a condition of her simply

receiving what it knew she was owed:

       8.      NON-DISPARAGEMENT.               After the Effective Date of this
       Agreement Ms. Saroya agrees not to make any statement or digital content
       or cause anyone else to make statements or digital content that are intended
       to become public, or that should reasonably be expected to become public,
       and that criticizes, ridicules, disparages or is otherwise derogatory of CAIR
       or that characterizes CAIR in a negative light. In the case of statements about
       CAIR, Ms. Saroya agrees that this non-disparagement provision extends to


                                             6
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 7 of 49




      CAIR’s subsidiaries, affiliates, and present and former employees, officers,
      directors and affiliate employees, officers, and directors. Ms. Saroya shall
      not make any derogatory or negative statements about her employment at
      CAIR, her time as a Board member with CAIR, or the circumstances of her
      leaving CAIR. Ms. Saroya agrees to take down any and all public comments,
      posts, stories, writings, digital content, and all other information about CAIR
      that were published on social media and all other mediums, whether
      published in her name, anonymously, or under a pseudonym, that cast CAIR
      and/or its subsidiaries, affiliates, and present and former employees, officers
      and directors and present and former affiliate employees, officers and
      directors in a negative light, including, but not limited to posts, comments,
      stories, groups, and/or pages on Facebook, Twitter or Instagram, or any other
      similar content or medium. Ms. Saroya shall also delete the Facebook groups
      launched with the titles “CAIR Sexism Project,” “CAIRLESSNESS,” the
      Google Docs “Evaluation Committee,” the Instagram group
      @CSDocuProject, and the email account muslimsdocumenting@gmail.com.
      Such statements and content necessarily include, but are not limited to, the
      statements attached as Exhibit A. Ms. Saroya shall also formally retract all
      statements made about CAIR and/or its subsidiaries, affiliates, and present
      and former employees, officers, directors and affiliate employees, by
      publishing to her Facebook, Twitter, and Instagram, which shall not be
      subsequently deleted. The retraction shall be approved by CAIR and
      incorporated into this Agreement prior to publishing. This does not preclude
      Ms. Saroya from making general statements about CAIR’s positions on
      national events.

See Exhibit 1.

      Unwilling to be silenced and to have the growing number of former CAIR

employees and volunteers around the country be silenced by CAIR, Ms. Saroya has

continued to express her views about the discriminatory, abusive, and dishonest conduct at

CAIR’s highest levels. The National Public Radio report about CAIR’s Executive Director

in Florida and evidence of complicity by the National office was published on April 15,

2021. This lawsuit against Ms. Saroya followed, with the obvious purpose of retaliating

against her for the expression of her Constitutionally-protected views about CAIR, and

intimidating her and others around the country in order to silence women and others who


                                            7
         CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 8 of 49




have had the courage to speak out about CAIR’s activities. The statements that have been

made by Ms. Saroya and others about CAIR, and about Mr. Awad, are not only

Constitutionally-protected. They are also true. By this meritless lawsuit, CAIR hopes to

stop Muslims and others who have devoted themselves to civil rights from speaking out

about CAIR, and to keep women’s rights and civil rights organizations from doing the

same, all the while shutting down journalists who may be interested in exposing CAIR

from doing so.

       As a practicing Muslim, Ms. Saroya felt religiously bound to expose injustice and

wrongdoing – including financial misconduct. The latter is extremely important in the

context that CAIR is a ‘Zakat-approved’ charity – which means it is a beneficiary of the

duty on all Muslims to give away a certain amount of their income annually. If Ms. Saroya

had personal knowledge that money was being misused or that a zakat-funded charity was

mistreating its staff and behaving in an un-Islamic way, then she would be complicit if she

remained silent. This duty weighed heavily on her conscience and dictated her subsequent

conduct – particularly in informing unsuspecting community members and other

organizations about the true nature of CAIR.

                      ANSWERS TO NUMBERED PARAGRAPHS

       Lori Saroya, for her Answer to the Complaint of Plaintiff, denies each and every

allegation unless specifically admitted, qualified or otherwise answered herein. Ms. Saroya

states and alleges as follows:

       1.     Ms. Saroya admits that CAIR does purport to be a Muslim “civil rights and

advocacy organization.” However, as numerous lawsuits against CAIR from around the


                                            8
            CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 9 of 49




country, and the personal observations of former CAIR employees and employees of CAIR

affiliates from around the country attest, it is an organization which purports to champion

civil rights everywhere except within its own organization, where it regularly violates

them. The entities which CAIR describes as “affiliates” in many cases operate as de facto

subsidiaries, controlled by CAIR National, which controls their public statements, requires

that these “affiliates” report to its National office, funds the “affiliates,” requires in turn

that the “affiliates” make payments to CAIR National and have approval rights over the

hiring within the “affiliates.” She admits that CAIR has a chapter in Minnesota, which she

founded, and is without sufficient information to enable her to admit or deny how many

state chapters it currently has. She admits that its national office is in Washington, D.C.

       2.       Ms. Saroya admits that CAIR professes to serve the purposes identified in

this paragraph. However, all too often it works not only to discourage civil rights but to

violate them, and to prevent those who wish to see civil rights respected from doing so,

including by conduct aimed at intimidating them and, indeed, retaliating against them. Its

conduct is all too often discriminatory, and tends to promote discrimination by silencing

those who point it out and try to remedy it. By so doing, and by a culture of misogyny and

non-transparency, by financial mismanagement and violations of good governance, it too

often discredits itself and the causes that it professes to seek to serve.

       3.       Denied. As stated, and as set forth herein, CAIR too often engages in

discrimination, and then seeks to cover it up, or perpetuate it by seeking to silence and

retaliate against those who have either been victimized by it or who have raised concerns

about it.


                                               9
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 10 of 49




       4.     Admitted.

       5.     Ms. Saroya is without information sufficient to admit or deny this allegation.

However, as set forth in Paragraph 1, supra, the “affiliates” or “chapters,” as they are

sometimes referred to, are generally controlled or sought to be controlled by CAIR’s

national office.

       6.     Ms. Saroya did not merely “work for” CAIR-Minnesota; she co-founded it.

Ms. Saroya’s title at CAIR National was changed from Chapter Development Director to

Chapter Director on August 18, 2017. The remainder of this paragraph is admitted.

       7.     Admitted.

       8.     Ms. Saroya admits that in 2021 she founded the American Muslim Civil

Rights Center in Minneapolis, an intersectional civil rights group that is creating the

nation’s first Muslim civil rights museum, but denies that it constitutes a “competing”

organization vis-à-vis CAIR.

       9.     Ms. Saroya is, indeed, a diversity trainer, civil rights activist and non-profit

leader. Ms. Saroya’s well-documented record of achievement is well-known to CAIR.

       10.    Admitted. Over the years Ms. Saroya has been widely recognized in these

roles with countless fellowships, awards and commendations to her name.

       11.    Ms. Saroya denies that she has engaged in any form of “systemic [sic] and

continuous internet smear campaign to damage CAIR’s reputation” or to cause it severe

economic harm. What she has sought to do, rather, is to express her views about the sexual

harassment, discrimination, misogyny, retaliation, dishonesty and, indeed, corruption at the

highest levels of CAIR and among many of its leaders, and to do her part to support the


                                             10
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 11 of 49




many former CAIR employees around the country who have had occasion to see this kind

of misconduct first hand, and who have had the courage to persist in speaking up despite

CAIR’s efforts to intimidate them.

       12.    Ms. Saroya denies that she has “published false statements” about CAIR.

Quite to the contrary, she has expressed views about the conduct she observed and, in

important ways, experienced during the over ten (10) years that she worked for CAIR,

views that are supported by facts.

       13.    Ms. Saroya denies that she has “hid[den] behind anonymity”; indeed, CAIR

repeatedly tried to demand that she withdraw, delete and even recant statements that

Ms. Saroya made and which CAIR knew she had made. CAIR’s efforts to intimidate

Ms. Saroya and so many others into staying silent about what they knew about CAIR have,

indeed, been made precisely because CAIR knew what these individuals knew: that CAIR

has violated or sought to violate the civil rights of its employees and former employees,

that its leaders have subjected employees (and others) to sexual harassment, sexual assault,

gender discrimination and retaliation, that CAIR maintains a culture of misogyny, that it

has been dishonest and misleading with its donors, whose contributions it has frequently

misused for the purpose of silencing critics, that its leadership has been dishonest with and

breached its fiduciary duties to the CAIR Board, that it has violated basic rules of good

governance and mismanaged the enterprise, all to the detriment of the causes about which

it professes to care. Indeed, in important ways, CAIR has been a sham, holding itself out

as a civil rights organization while coldly disregarding the civil rights of its employees,

including but not limited to women.


                                             11
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 12 of 49




       14.    Denied.

       15.    Denied. CAIR has taken pains to “sell” a story about itself to news media

which is in important ways fraudulent, and to prevent news media from knowing the truth

about it.

       16.    Denied.

       17.    Denied. Ms. Saroya has made no “false statements” about CAIR. Moreover,

CAIR’s pattern is to justify its conduct aimed at intimidating and bullying critics into

silence by accusing those who are telling the truth about it of causing CAIR to be “subjected

to threats of violence from extremist organizations and suffer economic and reputational

harm.” This is pure fraud on CAIR’s part, committed by an organization that simply hopes

that it can deflect attention from the way it conducts itself and avoid scrutiny by

progressives, civil rights groups, women’s rights groups, civil libertarians, communities of

color and the news media, lest those groups and communities have a “window” into the

improper conduct that is rampant through the organization.

       Further, it can fairly be said that CAIR does not have a “reputation” to protect

because for many years it has been accused by critics of being a corrupt organization that

has links to terrorist groups. These claims are widely accessible on the internet and have

been viewed by millions not thousands. Those are not claims that Ms. Saroya has been

interested in promoting, but they are clearly extremely damaging. Here, it has chosen to

victimize a highly respected female Muslim community leader precisely because it believes

it can bully her into silence.

       18.    Denied.


                                             12
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 13 of 49




      19.    Denied.

      20.    Denied.    CAIR’s reputation in the community has likely been harmed

because it appears that CAIR does not care about the employees, volunteers, and

community members who experienced harassment, gender discrimination, sexual assault,

misogyny, retaliation or threatened retaliation by CAIR. Many victims of CAIR left feeling

“disenchanted,” “hurt,” and “broken.”     Further, CAIR has issued public statements

referring to women’s experiences at CAIR as “blatant falsehoods” and “smear campaigns”

without even speaking to them. Despite numerous community leaders volunteering their

time, CAIR has refused to even create an independent and impartial panel to properly and

fully investigate and remedy serious problems inside CAIR. On April 16, 2021, a coalition

“representing former CAIR employees, board members, and community members who

have been victimized by CAIR leaders” issued a press release calling on the resignation of

senior leadership at CAIR for a “pattern of covering up abuse and blanket denials.” See

Exhibit 2.

      21.    Denied. Ms. Saroya is not a member of any anti-Muslim and anti-Islamic

extremist groups and does not control their activities or messaging. Ms. Saroya has

volunteered her time helping CAIR victims precisely because she cares about protecting

their well-being and does not want them to feel alienated from the Muslim community.

      22.    Denied. Whenever someone whom CAIR has sought to intimidate or bully,

or whom CAIR has sued or threatened to sue, hires an attorney to defend herself, CAIR’s

response, straight from its “playbook,” is to accuse the attorney of being “Islamophobic

and anti-Muslim.” By doing so it hopes to deflect attention from the conduct that it has


                                           13
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 14 of 49




engaged in, and the damning evidence about that conduct. With respect to CAIR’s concern

that it will be prosecuted criminally or sued civilly for “racketeering, wire fraud, mail fraud,

embezzlement, threats, blackmail, obtaining donations under threat, laundering of foreign

funds, conspiracy with criminals, fraud against the United States, conspiracy with outlawed

groups and violent individuals,” it suffices to say that CAIR has long had issues with

federal law enforcement agencies, and that its history of failing to file tax returns, “losing”

financial records and keeping information about the sources of its foreign funds secret,

including from its own Board, has not been helpful to its reputation.

       23.    Denied that Ms. Saroya has told “lies,” whether publicly or privately, about

CAIR. Indeed, it is CAIR that has harmed and continues to discredit both itself and the

Muslim community by its misconduct, including its attempts to coerce those who have

been harmed by its misconduct into staying silent. Its conduct has spawned a growing

number of public lawsuits, many of them by CAIR’s own staff and volunteers. By way of

example only, Lopez v. CAIR, 826 F.3d 492 (2016) and Saiyed v. CAIR, 346 F.Supp.3d 88

(2018) both involved the unauthorized practice of law by a CAIR employee who held

himself out as a civil rights lawyer when he was not an attorney and accepted fees for his

“legal services,” conduct which was disregarded by CAIR. Afshan v. CAIR-California,

Case No. 37-2021-00000977-CU-WT-CTL, involved allegations by a female public policy

coordinator of CAIR’s San Diego office alleging gender discrimination and harassment, as

well as religious discrimination against Shia Muslims and Jews. Arani v. CAIR-California,

Case No. 37-2019-00021331-CU-MC-CTL, involved allegations of gender discrimination




                                              14
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 15 of 49




by a female attorney, who also alleged religious discrimination against Shia Muslims and

non-Muslims.

       CAIR’s conduct and its attempt to hide it has led to a number of websites and social

media accounts around the country utilized by former CAIR employees who share

information about their own experiences at CAIR - experiences which reflect extremely

poorly on CAIR’s leadership.           These websites include https://wecair.net/ and

http://reformcair.com,         and       social       media        accounts        include

https://www.instagram.com/cairvictimsforum,       https://twitter.com/wecaircoalition, and

https://twitter.com/altciarnational.   These websites and accounts attract significant

attention in substantial part because a growing number of American Muslims have

experienced first-hand, or heard about, a culture of misconduct and retaliation at CAIR.

       On April 15, 2021, National Public Radio, as a result of the groundbreaking work

of Muslim-American journalist Leila Fadel, published a well-documented report about

allegations of physical and emotional abuse on the part of the head of CAIR’s Florida

chapter, Hassan Shibly and about misconduct by CAIR National. NPR interviewed “18

former employees at the national office and several prominent chapters who said there was

a general lack of accountability when it came to perceived gender bias, religious bias or

mismanagement” at CAIR. The NPR report, based on interviews with a series of women

who had been victimized by Shibly, internal CAIR documents, social media posts and

emails, portray CAIR’s Florida leader “as a man who used his position to seduce women

and bully critics with impunity.” The individuals interviewed by NPR stated that his

actions “were shrouded by a culture of silence,” and that “when concerned parties brought


                                            15
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 16 of 49




allegations to senior CAIR officials in Washington, D.C. and Florida...there was little, if

any, follow up action,” even though CAIR leaders were aware of Shibly’s conduct over

four (4) years before he resigned.     The NPR report quoted former CAIR National

Chairman, Dr. Parvez Ahmed, who left the organization over ten years ago and has been

critical of CAIR’s treatment of women, as stating: “The leadership of CAIR owes the

community an explanation as to who knew what and when and how those complaints were

handled.”

       This is a far-too-familiar story for innumerable former, and present, CAIR

employees and volunteers, who know the truth about the organization, and who, like so

many others, are concerned that it is CAIR that is damaging the Muslim community and

its reputation, not those who have the courage to speak up about CAIR’s conduct despite

threats by CAIR to damage them in retaliation for doing so.

       By way of example only, just two weeks after the attack on New York on September

11, 2001, journalist Jake Tapper wrote a piece for Salon entitled “Islam’s Flawed

Spokesmen.” In his piece, Tapper, now at CNN, wrote that CAIR “in particular would not

be chosen as representatives by many Muslims. In fact, there are those in American

Muslim communities… who consider CAIR [and another organization] to be part of the

problem.” Tapper quoted Ali Asani, a distinguished Professor of Islamic Studies at

Harvard University, as saying that: “There is general concern among Muslim intellectuals

about how not only CAIR but some of these other organizations are claiming to speak in




                                            16
            CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 17 of 49




the name of the Muslim community…” 2

           24.     Denied.

                                              JURISDICTION

           25.     Admitted.

           26.     Admitted.

           27.     Admitted.

                                               THE PARTIES

           28.     Ms. Saroya lacks information sufficient to admit or deny this allegation.

           29.     The first sentence in this paragraph is admitted. Indeed, Ms. Saroya is a co-

founder and former Executive Director of CAIR-Minnesota, a former CAIR-National

Board Member, and former member of CAIR-National’s senior leadership team. Ms.

Saroya further admits that she has at times used her maiden name, her middle name or her

married name or variants thereof as appropriate.

                                                      FACTS

           30.      Ms. Saroya admits that she was one of the principal founders of CAIR-

Minnesota in 2007 and that she thereafter served as its Executive Director until 2015.

           31.     Admitted in part and denied in part. Ms. Saroya transitioned out of her

Executive Director position at CAIR-Minnesota in 2015 to complete the Minnesota-based

Bush Foundation fellowship she had been awarded. She served on the CAIR National

Board in 2015 before she began her employment with CAIR-National on March 3, 2016.




2
    See https://ww.salon.com/2001/09/26/muslims_2/.


                                                       17
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 18 of 49




       32.    Admitted. As part of her annual evaluation, Ms. Saroya received a promotion

in title and it was changed to Chapter Director in August 2017.

       33.    Ms. Saroya admits that she was appointed by CAIR’s Executive Director,

Nihad Awad, to serve on CAIR’s national board and that she served in that capacity for

approximately one year. It was because of her reputation and achievements that she was

invited to serve on the CAIR National Board and that she was thereafter appointed to a

senior Director role at the National office.

       34.    Ms. Saroya admits that in or about March 2016 she was required to sign and

accordingly did sign the document attached to the Complaint as Exhibit B. However, the

confidentiality provisions which purport to be contained in that document are void as

against public policy. Further, Ms. Saroya did not sign a confidentiality and non-disclosure

agreement as a CAIR-MN employee or as a CAIR-National board member.

       35.    Denied. The provisions in the document, which is void as against public

policy, speak for themselves.

       36.    Denied. The document, which speaks for itself and which could theoretically

only relate to certain limited kinds of information that truly represent “confidential

information” learned after Ms. Saroya’s execution of the document and not before, is in

any event void as against public policy.

       37.    Denied.    Ms. Saroya further states that Mr. Awad, CAIR’s Executive

Director, kept information about CAIR’s international donors, who supplied a massive

amount of CAIR’s funding, secret, even keeping it hidden from CAIR’s Board of Directors,

according to certain members of that Board. Members of that Board expressed concern to


                                               18
          CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 19 of 49




Ms. Saroya, who was a member of that Board, that Mr. Awad was secretive about whom

he met with on his numerous international trips, what the purpose of those trips was, and

the identity and affiliation of international donors. Ms. Saroya was generally not provided

access to donors and supporters of CAIR that Mr. Awad wished to keep to himself.

       38.    Denied insofar as this purports to refer to complaints and issues regarding

Ms. Saroya. However, in her capacity as Executive Director of CAIR-Minnesota, Board

Member of CAIR National and then as Chapter Director at CAIR National, Ms. Saroya did

have reason to learn about a steady stream of complaints about sexual harassment, gender

discrimination, sexual assault, misogyny, retaliation or threatened retaliation by CAIR,

financial improprieties, lack of transparency with CAIR chapters and even the CAIR Board

of Directors, and tax issues, as well as the organized effort by CAIR leadership to retaliate

against CAIR civil rights staffers for attempting to organize a union to protect their rights

and the sanctioning of the unauthorized practice of law by a CAIR employee posing as a

lawyer.

       39.    Denied.    It was the Executive Director, Mr. Awad, who himself told

Ms. Saroya that she was “the best Chapter Development Director that we have ever had

and will ever have,” a statement that he made to her in or about February 2017, nearly a

year after she joined CAIR National, at a retreat she created and organized for CAIR’s

Executive Directors. Indeed, it was the same Mr. Awad who, when Ms. Saroya told him

in May 2018, after the latest in a pattern of unwelcome, inappropriate, and offensive

conduct by him toward her led her to tell him that she was resigning, implored her to stay.




                                             19
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 20 of 49




       40.    Denied that the meeting Mr. Awad asked Ms. Saroya to attend was “as a

result of these complaints.”    Instead, Mr. Awad was unhappy that Ms. Saroya had

repeatedly asked CAIR to investigate allegations into sexual assault and harassment and

other forms of abuse by Hassan Shibly, the head of CAIR’s Florida office who was the

subject of this past April’s expose of CAIR by National Public Radio. Mr. Awad and his

fellow leaders at CAIR opposed any investigation into the allegations into Shibly, and

opposed taking any action at all regarding these egregious, and well-supported allegations.

On July 16, 2016, Ms. Saroya indicated in an email to Mr. Awad that she intended to resign

over CAIR’s refusal to take any action at all regarding the evidence of Shibly’s

mistreatment of women and others. Two days later, Ms. Saroya informed IT Director Omar

Ali that she intended to resign from CAIR and gave him instructions on handling her email

account after her departure. She also wrote to Mr. Ali: “Good news for me- will never

have to deal with Hassan Shibly again” and “[Shibly’s] being allowed to host an [Executive

Director] retreat when there are serious allegations against him. It’s not right and not fair

to the other chapters who have no clue [about allegations of secret marriages and sexual

misconduct against him].” Mr. Awad begged Ms. Saroya not to resign, referring to her as

his “friend” and mentee, and, ultimately, she did not resign for another year and a half. She

did not attend the “conflict resolution training” that Mr. Awad had asked her to attend in

response to her raising her concerns about Shibly’s misconduct and the need for CAIR to

hold him accountable for it.

       41.    Denied.




                                             20
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 21 of 49




       42.    Ms. Saroya admits that she received an email from Mr. Awad on or about

August 4, 2017 complaining about what he described as issues with CAIR staff. In fact,

however, these admonitions were because Ms. Saroya had raised issues about the evidence

of unethical and potentially illegal conduct by Shibly in CAIR’s Florida office and Zainab

Chaudry of CAIR’s Maryland office. Indeed, she had received a cease and desist demand

from Shibly seeking to prevent her, in her role as CAIR Chapter Director, from

investigating allegations of his “secret marriages” and sexual exploitation of women -

including women who attended CAIR events. Mr. Awad and, of course Shibly and

Chaudry, were upset that Ms. Saroya stated that the evidence of misconduct by each of

them was sharply inconsistent with the values that CAIR held itself out as holding.

Notably, it was during the same year that Mr. Awad pronounced Ms. Saroya “the best

Chapter Development Director that CAIR has ever had or ever will have,” and the same

year that she was given a very positive review. Only 14 days after the “warning,” Ms.

Saroya received a promotion in title and pay raise. An August 18, 2017 email from Mr.

Awad stated: “I am writing to let you know that based on your performance evaluation of

2016 and our discussion, we are raising your gross annual salary to $92,000… Your new

title will be Chapter Director. We appreciate your hard work and dedication to CAIR.”

See Exhibit 3. And nine months later, in May 2018, Mr. Awad begged her not to resign

from CAIR, and offered to give her a promotion if she agreed to stay.

       43.    Ms. Saroya admits that the August 4, 2017 email from Mr. Awad stated:

“Sr. Lori, you are a valuable staff to our national team, but I am concerned that your

interactions with other staff are crippling our ability to properly function as an organization,


                                              21
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 22 of 49




as interdepartmental cooperation is essential to the proper functioning of our organization.”

This statement reflected Mr. Awad’s clear desire that Ms. Saroya stay silent about the

misconduct of Shibly and Chaudry, which he and certain others on the CAIR leadership

team would have preferred to remain swept under the rug.

       44.    Ms. Saroya admits that Mr. Awad instructed her to attend a “conflict

resolution training” whose purpose, in effect, was to counsel Ms. Saroya that she should

not be vocal about the misconduct or unethical behavior of top CAIR officials.

       45.    Denied. The appropriate raising of the issues by Ms. Saroya, which ranged

from sexual assault and harassment on the part of Shibly to corporate mismanagement and

unauthorized practice of law on the part of Chaudry does not in any way, shape or form

constitute “misconduct” on the part of Ms. Saroya.

       46.    Ms. Saroya is without information sufficient to admit or deny this; however,

she states that such a complaint may have been made by Chaudry, who believed that Ms.

Saroya should have stayed silent about Chaudry’s misconduct. In fact, Ms. Saroya

forwarded to Mr. Awad a community complaint against Chaudry on November 19, 2017.

Ms. Saroya is aware of several other complaints filed against Chaudry for misconduct,

mismanagement, and unprofessionalism, including by IT Director Omar Ali and

Compliance Attorney Danette Zaghari-Mask.

       47.    Ms. Saroya is without information sufficient to admit or deny this paragraph,

but any such allegation, if made, would be preposterous. There has never been any

restraining order issued against Ms. Saroya.




                                               22
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 23 of 49




       48.    Ms. Saroya is without information sufficient to admit or deny this paragraph,

as no one spoke to her about such a thing. If any such investigation was conducted,

however, it apparently did not affect CAIR leadership’s strong desire to have her stay in

her position, which they expressed repeatedly during this period as before and afterward.

       49.    Ms. Saroya admits that in or about January 2018, disgusted with the culture

of discrimination, harassment, misogyny, retaliation against employees who expressed

concerns about the conduct of CAIR officials and unethical behavior, she announced that

she intended to resign from CAIR. Mr. Awad called Ms. Saroya and begged her to stay,

asking her to consider the effect that her departure would have on CAIR staff. Ms. Saroya

reconsidered, and in response to Mr. Awad’s personal request that she remain for the good

of the organization, said that she would remain at CAIR for the time being.

       50.    Denied. Ms. Saroya did not simply attend the retreat, she came up with the

idea for it, created the project plan, and led her department to organize and run the week-

long CAIR Civil Rights Educational Tour in Alabama. Ms. Saroya was not “admonished”

at the retreat. Instead, she was pulled aside by Mr. Awad and praised for creating a

successful retreat - the first of its kind at CAIR. Mr. Awad asked Ms. Saroya to manage

similar retreats for Muslim community leaders. Further, it was at the CAIR retreat that Mr.

Awad’s unwelcome, inappropriate and offensive behavior toward Ms. Saroya reached a

point where she decided that she would in fact resign. Prior to that point, Mr. Awad, Ms.

Saroya’s supervisor, had on various occasions asked her out to a personal lunch with him,

asked her to put away her notebook and stop talking about work, and insisted on driving

her back to her hotel during conferences and retreats. In May, 2018, while out of town on


                                            23
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 24 of 49




a work trip, Mr. Awad asked Ms. Saroya to meet him in the hotel lobby at midnight. When

she complied, he said to her with a smile “Do you know that [other CAIR employees] think

there is something going on between us?” This latest escalation of Mr. Awad’s shocking

and repulsive behavior led Ms. Saroya to realize she needed to leave CAIR for her own

safety and well-being.

       A few days later, Ms. Saroya informed Mr. Awad that she was indeed resigning.

He implored her to stay, and offered her a promotion if she did. She declined. He told her

that in that event she should come to see him in his office so that she could “sign some

documents,” referring to documents which, she knew, would require her to agree to never

say anything negative about CAIR. In this it was clear to Ms. Saroya that Mr. Awad wanted

her to keep his own misconduct hidden and was personally motivated to silence her. She

replied that she would not agree to sign such documents for any amount of money which,

she said, she knew others had been coerced into signing.

       Mr. Awad responded “CAIR is a very powerful organization,” which was obviously

intended as a threat to coerce Ms. Saroya into signing what he wanted her to sign, rather

than face consequences. Nevertheless, Ms. Saroya did not sign, and left CAIR. In a post

to Facebook, Ms. Saroya described her experience leaving CAIR: “It was the most

empowering feeling - and I got a small glimpse into how people might feel when they

finally end an abusive relationship, or get freed from prison, or leave a cult.”

       51.    Admitted that Ms. Saroya resigned on that date.            Further answering,

Ms. Saroya states that upon her resignation, she received praise and statements of

appreciation by CAIR leaders, including by Mr. Awad himself. See Exhibit 4.


                                             24
         CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 25 of 49




        52.   Denied.

        53.   Denied.

        54.   Denied. Ms. Saroya built the relationship between CAIR and Solidarity

Giving and transitioned the relationship that she built to Mr. Awad when she resigned from

CAIR.

        55.   Ms. Saroya is without information to enable her to admit or deny this

paragraph.

        56.   Ms. Saroya admits the first sentence of this paragraph, except that the figure

cited by CAIR is incorrect. She further states that CAIR National wrongfully appropriated

the funds that were awarded for the purpose of assisting the local CAIR chapters for its

own purpose, violating the intent and the spirit of the awards, if not their express terms.

This was done over the objection of Ms. Saroya, who was to have been responsible for the

administration of the funds wrongfully taken from CAIR chapters by CAIR’s National

office, with the knowledge and at the instruction of Mr. Awad.

        57.   Ms. Saroya denies that any of the statements that she made about the

misappropriation by CAIR’s national office of funds earmarked for CAIR chapters were

false. On the contrary, they were accurate.

        58.   Admitted.

        59.   Denied.

        60.   Denied that the statements that Ms. Saroya made about what CAIR’s

misappropriation of funds earmarked for CAIR chapters were false, let alone that she

“knew” they were false.


                                              25
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 26 of 49




       61.    Denied that the statements that Ms. Saroya made about CAIR’s

misappropriation of funds earmarked for CAIR chapters were false, let alone that she

“knew” they were false.

       62.    Denied that Ms. Saroya gave any instructions, but admitted that Ms. Saroya

provided the Solidarity Giving representative’s contact information, as listed on the

foundation’s website.

       63.    Denied.

       64.    Denied.

       65.    Denied.

       66.    Denied.

       67.    Denied that Ms. Saroya made “false accusations.” Further answering, Ms.

Saroya states that the purpose of CAIR’s cease and desist letter was to try to intimidate her

into agreeing to stay silent about the civil rights violations, discrimination, harassment,

misogyny, retaliation, dishonesty, financial improprieties and shoddy corporate

governance practiced at CAIR. Ms. Saroya refused to agree to stay silent.

       68.    Denied. Ms. Saroya denies that she has made “false statements” about CAIR,

or that she engaged in a “defamation campaign.”

       69.    Denied. Further answering, she denies that the statements she made were

“disparaging”; rather, they were truthful accounts of her own experiences and observations

during over ten years associated with CAIR, and an expression of her views about the

severe civil rights and other problems with the organization.




                                             26
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 27 of 49




       70.    Ms. Saroya denies that she has engaged in any form of “harassment,” a

curious choice of words given CAIR’s demonstrable history of engaging in harassment and

of shielding those responsible for it. She admits that she has at various times used her

middle name and her maiden name in her postings.

       71.    Denied.

       72.    Admitted.   Further answering, Ms. Saroya states that this was true, as

reflected in CAIR making two partial payments to her shortly after she made the online

post asking for the “nearly $30,000 in unpaid wages, bonus, and reimbursements.” The

payments were made by CAIR-National on November 14, 2018, six months after Ms.

Saroya’s resignation. Indeed, the two checks by CAIR to Ms. Saroya stated in the memo

lines (1) “retro pay” and (2) “bonus.” Ms. Saroya further states that CAIR repeatedly

offered to make the remaining payments to her that they knew she was due — albeit trying

to condition their payments to her of these sums on her agreement to stay silent about

CAIR, and, indeed, to retract the statements that she made about CAIR’s wrongful conduct.

       73.    Ms. Saroya is without information sufficient to enable her to admit or deny

this paragraph.

       74.    Denied. CAIR still owes Ms. Saroya money in unpaid reimbursements and

indeed, has effectively admitted as much, offering to pay her what she was owed if she

agreed not to make any statements that CAIR regarded as “negative” about CAIR, that she

“remove” statements that she had made which CAIR regarded as critical and that she

“recant” prior criticisms of CAIR. Ms. Saroya refused to accede to this outrageous, but

sadly typical, attempt by CAIR to suppress criticism of it.


                                            27
         CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 28 of 49




        75.   The complaint was only for the unpaid reimbursements, as CAIR paid the

missing wages and bonus in November 2018, six months after her resignation. Ms. Saroya

admits that the “Initial Determination” was provided, which speaks for itself. She further

states that serious medical issues made it impossible for her to assemble and submit the

full set of documentation, or to appeal the Initial Determination to the next level, on a

timely basis. However, that CAIR did indeed owe her these sums and knew that it owed

her these sums is illustrated by its subsequent offer to pay them to her—contingent on her

agreeing to not ever criticize CAIR, to “remove” past criticisms and to “recant” those prior

criticisms, an egregious if typical attempt by CAIR to bully employees and former

employees into surrendering their rights.

        76.   Denied.

        77.   Ms. Saroya admits that she did indeed make truthful statements about

CAIR’s withholding of monies due her, statements that CAIR effectively confirmed were

true when it made partial payments to her six months after her resignation, and offered to

stop withholding the remaining funds on the condition that Ms. Saroya cease any criticism

of CAIR, “remove” any criticisms from social media and recant any prior criticisms of

CAIR.

        78.   Denied. CAIR has not suffered “reputational damage and harm” other than

by its own conduct over the years, including sexual harassment, gender discrimination,

sexual assault and the indulgence of the same, retaliation, systemic misogyny, the toleration

and perpetuation of unethical conduct, financial mismanagement and the misleading of

donors, poor governance and discrimination against Shia Muslims, Christians, Jews and


                                             28
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 29 of 49




others, apart from other conduct. This conduct has been the subject of attention by law

enforcement, non-profits, the media and others for years. Ms. Saroya did not “escalate” the

making of “allegations”; rather, like many others who have shared her experience, she

refused to be cowed by CAIR and communicated her criticisms of CAIR to the community

in appropriate ways.

       79.    Ms. Saroya admits that she published the referenced Facebook posting,

which is both accurate and based on evidence.

       80.    Denied. This conduct is precisely what CAIR does do, what it did with

respect to Ms. Saroya and what it has done and does with respect to innumerable other

CAIR employees or former CAIR employees and volunteer board members. By way of

example only, CAIR National forced its Dallas chapter into rescinding a job offer made to

a Christian woman, who was hired and had announced her new role as Executive Director

of CAIR’s Dallas chapter. Mr. Awad asked Ms. Saroya to “research” the new employee,

which was not done for other chapter executive directors recently hired. Mr. Awad was

upset that the new Dallas employee spoke openly online about being a survivor of domestic

violence. CAIR National’s attorney came up with an “alternate” story of the events and

told the local chapter to offer the woman a payoff using an NDA in exchange for her silence

on the religious and gender discrimination she faced.

       A copy of an email sent by CAIR’s compliance attorney to the CAIR-Dallas Board

Chair and Vice Chair is set forth verbatim below:




                                            29
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 30 of 49




This obviously makes a mockery of CAIR’s false claim that “it does not use attorneys” to

“suppress, silence, and intimidate” women into signing NDA’s. A copy of this email is

additionally attached hereto as Exhibit 5.

       81.    Denied.

       82.    Ms. Saroya admits that she published the referenced message, which is

supported by evidence and which is a well-founded expression of her views.

       83.    Denied.

       84.    Ms. Saroya admits that she published the referenced message, which is

supported by an extraordinary quantum of evidence and which is a well-founded

expression of her views.

       85.    Admitted.

       86.    Ms. Saroya lacks the information sufficient to admit or deny this paragraph.



                                             30
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 31 of 49




       87.    Denied.

       88.    Ms. Saroya admits that she published the referenced message, but denies that

it was false. Further answering, she states that the message speaks for itself.

       89.    Denied. Many female CAIR employees, board members, and volunteers,

including Ms. Saroya, were regularly “yelled at,” and verbally and emotionally abused by

CAIR leaders. In a formal complaint to the CAIR National Board in or around May 2017,

Ms. Saroya shared her concerns about the aggressive behavior of a CAIR National

employee: “There were four instances during the National Council Meeting weekend when

[name omitted]’s demeanor became scary and it appeared that he was going to get

physically violent. Five different people, including me, witnessed this. All five of us met

him for the first time this weekend.”

       90.    Ms. Saroya admits that she posted the referenced message, which is

supported by evidence and which is a well-founded expression of her views. Otherwise,

the allegation is denied.

       91.    Denied.

       92.    Ms. Saroya admits that she posted the referenced message, which is

supported by evidence and which is a well-founded expression of her views

       93.    Ms. Saroya is without information sufficient to admit or deny this paragraph.

       94.    Denied.

       95.    Denied. CAIR’s well-worn, predictable and inaccurate accusations that

lawyers who defend the rights of those whom it has bullied or mistreated are “anti-Muslim

and Islamophobic” are nothing more than efforts to mislead the Muslim community


                                             31
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 32 of 49




regarding CAIR’s conduct. The lawyer is Jewish. Hate and bigotry against people of the

Jewish faith has been a recognized problem within CAIR for many years. By way of

example only, one highly respected and accomplished Jewish attorney at a CAIR chapter,

upon his resignation, widely circulated a memo detailing numerous instances of anti-

Semitism he observed and experienced at CAIR. Ms. Saroya witnessed several of these

incidents, including when two different CAIR chapter board chairs posted bigoted videos

and articles to a CAIR nationwide forum. When the chapter employee complained and

raised concerns of anti-Semitism, there was silence from CAIR’s top leaders. Ironically,

one CAIR leader asserted that it was within the board chairs’ free speech rights to post

bigoted videos and articles on the CAIR forum.

       96.     Ms. Saroya admits that her attorney sent CAIR a demand letter in or about

July 2019.

       97.     Denied that the letter “purports” to do anything, and further answering, Ms.

Saroya states that it speaks for itself.

       98.     Ms. Saroya states that the letter speaks for itself, and otherwise denies this

paragraph.

       99.     Ms. Saroya states that the letter speaks for itself, and otherwise denies this

paragraph.

       100.    Ms. Saroya states that the letter speaks for itself and otherwise denies this

paragraph.

       101.    Ms. Saroya is without sufficient information to admit or deny this paragraph,

but denies that she engaged in “extortion.”


                                              32
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 33 of 49




      102.   Denied. A CAIR chapter has graciously offered to reimburse Ms. Saroya for

the nearly $20,000 CAIR-National still owes her in unpaid reimbursements.

      103.   Admitted.

      104.   Denied. CAIR certainly does engage in a pattern of discrimination and

mistreatment, and certainly does, or attempts to, suppress, silence or intimidate its

employees.

      105.   Denied.

      106.   Ms. Saroya admits that she used the social media device known as “hashtags”

in some of her social media postings, but otherwise denies this paragraph.

      107.   Ms. Saroya admits that she made the statement attached as Exhibit F to the

Complaint, which contains well-founded expressions of her views. She denies that these

were defamatory but, further answering, states that they were accurate.

      108.   Denied.

      109.   Ms. Saroya admits that she made the statement referenced in this paragraph,

and, answering further, states that, as the evidence will show, it is indeed the case that

“donor funds are directly going to pay for attorneys to suppress, silence and intimidate

those who have been treated unjustly.” Indeed, the efforts to coerce her into signing a

statement disavowing and recanting accurate statements she had made about CAIR, using

internal and external attorneys paid for by unsuspecting donor money, as a condition to

CAIR paying her what it knew it owed her is an example precisely of this.

      110.   Denied.




                                           33
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 34 of 49




       111.   Ms. Saroya denies that she engaged in a “bullying” campaign against CAIR

which, as Mr. Awad told her in threatening her in May 2018, is “a very powerful

organization.” The only bullying that has occurred is that by CAIR, as this very lawsuit

reflects. She likewise denies that her statements were “defamatory”; what they were was

accurate and well-founded.

       112.   Ms. Saroya is without information sufficient to admit or deny this paragraph.

       113.   Ms. Saroya is without information sufficient to admit or deny the first

sentence in this paragraph. She admits the remainder of the paragraph.

       114.   Ms. Saroya denies that she has posted “defamatory” comments, but admits

that she has posted accurate ones. She is without sufficient information to admit or deny

the allegation that seven of her comments appeared on a website as of March 22, 2021.

       115.   Ms. Saroya is without sufficient information to admit or deny this paragraph.

       116.   Ms. Saroya denies that the communication of well-founded criticisms of

CAIR constitutes “misconduct” of any kind, let alone “obsessive misconduct,” but admits

that she expressed the views that are reflected in this paragraph, views that are factually-

based and well-founded. In fact, many people inside and outside CAIR question CAIR

leaders’ lack of strategic planning and thoughtful approach to civil rights issues facing

American Muslims. For example, former CAIR-Dallas Executive Director Alia Salem

wrote on November 28, 2016: “I have really been thinking about our approach to things.

Especially 15 years post 9/11 what do we really have to show for our work if we look at

this high level. We made a name for CAIR. Did we help or harm our community in the

process?”


                                            34
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 35 of 49




       117.   Denied. Ms. Saroya has numerous examples of internal complaints of CAIR

staff making “serious mistakes” on legal matters. In response to a CAIR-Connecticut case

involving a “well known activist...arrested and charged with lying to the FBI,” CAIR

National Litigation Director and Acting Civil Rights Director Lena Masri wrote: “This is

definitely not authorized to go out. I realize I’m reading this late, and this has probably

been communicated already. I’m also seriously concerned about potential unauthorized

practice of law issues here.” On April 6, 2017, CAIR-New York submitted a formal

complaint to the CAIR National Board regarding an “urgent need to address unethical

conduct by CAIR National’s Legal Department and concerns relating to Sarsour v.

Trump,” referring to it as “irreparably flawed litigation strategy.” Copies of these two

documents are attached hereto as Exhibit 6 and Exhibit 7, respectively.

       118.   Denied.

       119.   Ms. Saroya admits that she has expressed the view that CAIR received

international funding through its foundation, and that that view is well-founded and a

matter of public knowledge. CAIR has historically received a massive amount of funding

that comes directly or indirectly from outside of America, but has denied and/or minimized

this fact when questioned by chapter leaders and community members. For example, on

December 15, 2020, CAIR National Board Chair Roula Allouch issued a community-wide

statement in which she declared: “We do not accept foreign funding.” On April 11, 2018,

CAIR’s communications department sent Ms. Saroya “excerpts from [the] 2018 annual

report, 2018 civil rights report and the web site with language related to what CAIR is and

what it does.” It states: “Almost all of CAIR’s funding comes from individual Americans


                                            35
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 36 of 49




of all faiths and backgrounds.” The truth about CAIR’s massive international funding has

been confirmed by respected Muslim community leader and former CAIR National board

chair, Dr Parvez Ahmed, who was quoted in the NPR article. He has previously revealed

that he went on an international fundraising trip with Mr. Awad during his tenure as board

chair and it made him feel nervous and uneasy about CAIR’s affiliations. Ms. Saroya

denies that this particular statement “implies” that CAIR “is funded by foreign

governments or terrorist organizations,” though for the purposes of this Answer she

reserves judgment on whether that is the case.

      120.   Ms. Saroya is at present without sufficient knowledge to admit or deny this

paragraph.

      121.   Denied.

      122.   Since the comment has apparently been deleted from the website, according

to CAIR, Ms. Saroya is without sufficient information to admit or deny this paragraph.

However, she certainly does believe, and has no doubt expressed the view, that CAIR

operates as an incompetent and in many respects a toxic organization, that it has indulged

and looked the other way at sexual abuse and exploitation—as National Public Radio found

in its April 2021 expose—and that CAIR has been guilty of financial abuse and

mismanagement, all views that are supported by what Ms. Saroya—and others—

personally observed while at CAIR. With respect to sexual abuse and exploitation, the

cases of CAIR officials Hassan Shibly, Dawud Walid and Ahmed Bedier are obvious

examples that CAIR leaders have been aware of for many years.

      123.   Denied.


                                           36
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 37 of 49




      124.   Denied that women have played a critical role at CAIR. On the contrary,

during Ms. Saroya’s time at CAIR, women did not play a significant leadership role at

CAIR National, and were routinely treated in a dismissive way, part of a culture of

misogyny that encompassed gender discrimination, the indulgence of sexual harassment

and the exclusion of women from positions of national leadership. This has been confirmed

by women who worked or volunteered at CAIR before her time and after.

      125.   Denied.

      126.   Denied.

      127.   Denied.

      128.   Ms. Saroya admits that she forwarded a Facebook message that in part

contained this statement, which from her own experience and observations is true and well-

supported. Otherwise denied.

      129.   Ms. Saroya admits that she has communicated similar statements that are in

her opinion accurate and well-supported, and reflect incidents she experienced and

witnessed during her over ten (10) years at CAIR. However, she is without information

sufficient to admit or deny the remainder of the paragraph.

      130.   Ms. Saroya admits that she has communicated criticisms of CAIR that are in

her opinion accurate and well-supported. Like many others who have had personal

experience with CAIR, Ms. Saroya can safely say that CAIR’s record is one that reflects

sexual harassment, gender discrimination, corruption and mismanagement. However, she

is without information that would enable her to know who were donors of CAIR-

Oklahoma.


                                            37
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 38 of 49




       131.   Ms. Saroya admits that she has communicated criticisms of CAIR that are in

her opinion accurate and well-supported, and reflect incidents she experienced and

witnessed during her over ten (10) years at CAIR. However, she is without information

sufficient to admit or deny the remainder of the paragraph.

       132.   Ms. Saroya admits that she has communicated the content identified above

on the Facebook pages of individuals and organizations who may or may not have been

aware of the extent of CAIR’s troubled record, but is without sufficient information to

admit or deny that this included JetPac.

       133.   Ms. Saroya is without information to admit or deny this paragraph.

       134.   Ms. Saroya states that the communication speaks for itself; the

characterization that she “accused” CAIR is denied. However, the statements made in this

posting are well-founded.

       135.   Ms. Saroya denies that she has made “inciting accusations” or that this was

“defamatory material.” She is without information sufficient to admit or deny the number

of views at any particular time.

       136.   Ms. Saroya admits that she has communicated her views regarding CAIR on

social media. She denies that these views are “defamatory”; rather, they are well-founded.

She is without information sufficient to admit or deny the number of “CAIR’s religions

and non-profit partners” received or read her communications.

       137.   Denied.

       138.   Denied.

       139.   Denied.


                                            38
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 39 of 49




       140.   Denied.

       141.   Ms. Saroya denies that she has engaged in “attacks.”              Rather, her

communications of criticisms of CAIR are just that, and are well-founded and based on her

own personal experience and that of many others. She admits that she has expressed

support for those who have had the courage to stand up to CAIR’s attempts to bully them

into silence. Otherwise, this paragraph is denied.

       142.   Ms. Saroya does not understand what CAIR means by the word “creed,” and

therefore is unable to admit or deny this paragraph. She admits that she and others around

the country that have experienced and observed CAIR’s discrimination, bullying and

attempts to silence critics, as well as its mismanagement and dishonesty, have utilized the

Internet to share their experiences and support one another.

       143.   Denied.

       144.   Ms. Saroya is without sufficient information to admit or deny this allegation

       145.   Denied.

       146.   Ms. Saroya admits that the evidence about CAIR’s harassment, abuse and

exploitation, gender and religious discrimination, retaliation and creation of a hostile work

environment, interference with civil rights staff’s efforts to unionize, withholding of

information by leadership from the board supposedly overseeing leadership, and financial

improprieties that is set forth in this communication is well-known to former and present

CAIR employees, and has been the subject in one way or another of innumerable

communications by a large number of former CAIR employees, including her. She also

admits that those employees have been, and continue to be, fearful of their own personal


                                             39
           CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 40 of 49




safety and concerned about CAIR using its enormous financial resources to file lawsuits

like the instant one. Otherwise, denied.

          147.   Denied.

          148.   The first sentence in this paragraph is denied. Any attempts by CAIR to learn

the identities of these individuals were made not to learn the facts and take corrective

action, but to consider and implement retaliatory steps against them and to ensure, if

possible, that these individuals did not speak publicly, or further, about CAIR. This present

lawsuit initiated against Ms. Saroya, and other legal intimidation initiated against other

women by CAIR leaders, explains why many victims of CAIR do not come forward. Ms.

Saroya is without sufficient information to confirm or deny the remainder of this paragraph.

          149.   It is admitted that the group is “closed” in order to protect the safety of

victims of CAIR, some of whom suffered sexual abuse, and so that those who have

experienced or observed CAIR’s conduct can share information and obtain psychological

support without fear of retaliation of the very sort that this lawsuit constitutes.

          150.   Denied.

          151.   Denied. The position of CAIR Compliance Director did not exist until

recently.

          152.   Denied. CAIR’s system was one aimed at retaliating against those who

presented evidence of misconduct, not at investigating that evidence and taking corrective

action.




                                               40
          CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 41 of 49




      153.    Denied. Ms. Saroya asked the CAIR board to do a “workplace culture study”

in 2016, to address concerns from female employees at CAIR National, and repeatedly

brought issues of discrimination and abuse inside CAIR to the attention of CAIR leaders.

      154.    Ms. Saroya admits that she has shared information about her experiences on

that Gmail account. The paragraph is otherwise denied.

      155.     Ms. Saroya is without information sufficient to confirm or deny to whom

communications she initiated were ultimately transmitted. However, she admits that the

views expressed in these alleged communications reflect her own views, and are well-

supported by her experiences and observations during her tenure at CAIR. Otherwise,

denied.

      156.    Ms. Saroya denies that her communications constitute “attacks.” Rather,

they are the Constitutionally-protected expression of her views of CAIR, views that are

grounded in her own personal experience and observations, and that of numerous others.

      157.    Ms. Saroya is without information sufficient to confirm or deny to whom

communications she initiated were ultimately transmitted. However, she admits that the

views expressed in these alleged communications reflect her own views, and are well-

supported by her experiences and observations during her tenure at CAIR. Otherwise,

denied.

      158.    Denied.

      159.    Denied.

      160.    Denied.

      161.    Denied.


                                           41
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 42 of 49




      162.    Denied.

      163.    Denied.

      164.    Denied.

      165.    Denied that Ms. Saroya has engaged in a “diatribe.” Ms. Saroya is without

sufficient information to admit or deny what was republished where or when.

                                 CAUSES OF ACTION

                                Count I: Defamation

      166.    Ms. Saroya restates and incorporates her answers to paragraphs 1 through

165 herein.

      167.    This paragraph constitutes an assertion of law to which no response is

required.

      168.    Denied.

      169.    Ms. Saroya admits that she has asserted that CAIR failed to pay her full

wages and other compensation, and that it has a sorry record of engaging in wrongful

conduct directed at present and former employees, that it has engaged in and indulged

abuse and that it has engaged in other forms of dishonest and wrongful activity. She denies

that she has accused CAIR of “business torts.”

      170.    Denied. Among other privileges, Ms. Saroya’s statements were privileged

under the First Amendment to the United States Constitution.

      171.    Ms. Saroya admits that she has expressed her Constitutionally-protected

views. She is without sufficient knowledge as to the identity of every individual or

organization that ended up receiving these communications. Otherwise, denied.


                                            42
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 43 of 49




      172.   Admitted.

      173.   Denied.

      174.   Denied.

      175.   Denied.

      176.   Ms. Saroya admits that she made numerous statements about CAIR. She

denies that they were false or defamatory.

      177.   Denied.

      178.   Denied.

      179.   Denied.

      180.   Denied.

      181.   Denied.

      182.   Denied.

                           Count II: Defamation Per Se

      183.   Ms. Saroya restates and incorporates her answers to paragraphs 1-182 herein.

      184.   This paragraph is an assertion of law to which no response is required.

      185.   Denied that these communications include “false accusations,” and denied

that they accuse CAIR of a “crime,” though the evidence may well support the conclusion

that CAIR has indeed engaged in criminal activity. For example, a former CAIR chapter

executive director published the following public statement:      “I do not recommend

donating your money to [CAIR chapter]. I believe there may be a warrant out for the arrest

of a former [CAIR chapter] board member, who served as this organization’s treasurer, for

stealing [CAIR chapter] money by writing himself checks. Donors should definitely


                                             43
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 44 of 49




question whether their charity is legitimately being used to do civil rights advocacy, how

this was allowed to happen, and whether the organization is being fully transparent. Full

disclosure: I am a former Executive Director of [CAIR chapter] and found the board

leadership to be quite inadequate and corrupt at the expense of the community and even

more so at the expense of its staff.” A copy of this post is attached hereto as Exhibit 8.

       In a separate post, he wrote: “In 2011 when CAIR National lost its nonprofit status,

our local chapter board president came with a $20,000-dollar check from some donor who

owns a [country] company and wanted to donate to CAIR National - but because they

wanted the tax exemption... [CAIR leader] had him (donor) write the check to [CAIR

chapter] so we would funnel the money back to CAIR National.”

       186.   Denied.

       187.   Denied.

        Count III: Tortious Interference with Business Relationships

       188.   Ms. Saroya restates and incorporates her answers to paragraphs 1-187 herein.

       189.   This paragraph is an assertion of law to which no response is required.

       190.   Denied.

       191.   Denied.

       192.   Denied.

       193.   Denied.

                           Count IV: Breach of Contract

       194.   Ms. Saroya restates and incorporates her answers to paragraphs 1-193 herein.

       195.   This paragraph is an assertion of law to which no response is required.


                                            44
           CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 45 of 49




          196.   Denied.

          197.   Ms. Saroya denies that the confidentiality provisions of her employee

agreement are valid and enforceable and states that, indeed, they are void as against public

policy.

          198.   Ms. Saroya denies that any confidentiality provisions of her employee

agreement are valid and enforceable, and states that, indeed, they are void as against public

policy. She states further that, even were they valid and enforceable, she has not violated

them.

          199.   Denied.

                              COUNT V: Injunctive Relief

          200.   Ms. Saroya restates and incorporates her answers to paragraphs 1-199 herein.

          201.   Denied.

          202.   Denied.

          203.   Denied. Ms. Saroya further states that this count is contrary to the First

Amendment of the United States Constitution, and would contravene well-established

precedent of the United States Supreme Court.

                                 AFFIRMATIVE DEFENSES

          Ms. Saroya hereby asserts the following affirmative defenses and reserves her right

to assert in the future such additional defenses as may become available or apparent during

discovery or through other pretrial proceedings. The assertion of any defense as an

affirmative defense herein is not, and is not intended as, an admission that Ms. Saroya has

the burden of proof on any such defense or on any related element of the Plaintiff’s claims.


                                              45
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 46 of 49




                                  First Affirmative Defense

       Plaintiff fails to state a claim, in whole or in part, upon which relief can be granted.

                                 Second Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by the statute of limitations.

                                  Third Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, by the First Amendment of the

United States Constitution and Article 1, Section 3 of the Minnesota State Constitution.

                                 Fourth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because they rely on statements

that are not defamatory.

                                  Fifth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because they are based on

statements of opinion that are privileged and protected under the First Amendment of the

U.S. Constitution and Article 1, Section 3 of the Minnesota State Constitution.

                                  Sixth Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because, they are based on

statements that are true or substantially true.

                                 Seventh Affirmative Defense

       Plaintiff’s claims are barred, in whole or in part, because plaintiff is a public figure

and, as such, cannot establish that any alleged statements were made with knowledge of

their falsity or in reckless disregard as to their truth or falsity, or otherwise were published

with actual malice.



                                              46
          CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 47 of 49




                                   Eighth Affirmative Defense

         Plaintiff’s claims are barred because to the extent that it has suffered any damages,

including damage to its reputation, such damages were the result of its own conduct or the

conduct of those acting at its direction and control, or other third parties.

                                   Ninth Affirmative Defense

         Plaintiff’s claims are barred, in whole or in part, by its own misconduct and unclean

hands.

                                   Tenth Affirmative Defense

         Plaintiff’s claims are barred, in whole or in part, by the doctrine of laches.

                                 Eleventh Affirmative Defense

         Plaintiff’s claims are barred, in whole or in part, because Defendant’s actions were

justified.

                                  Twelfth Affirmative Defense

         Plaintiff’s claims are barred because the confidentiality agreement is

unconscionable, illegal, and void and unenforceable as a matter of public policy.

                                Thirteenth Affirmative Defense

         Plaintiff’s claims are barred, in whole or in part, because it has suffered no damages,

including no damage to its reputation.

                                Fourteenth Affirmative Defense

         Plaintiff’s claims are barred because to the extent that it has suffered any damages,

including damage to its reputation, it has failed to mitigate such damages.




                                               47
        CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 48 of 49




                              Fifteenth Affirmative Defense

      Plaintiff’s claims and request for relief are barred, in whole or in part, because they

constitute an impermissible prior restraint of speech in violation of the First Amendment

of the U.S. Constitution and the Minnesota State Constitution.

                                    JURY DEMAND

      Ms. Saroya demands a trial by jury on all issues and claims so triable.

                                     CONCLUSION

      WHEREFORE, Ms. Saroya respectfully requests that this Court dismiss Plaintiff’s

claims in their entirety, enter judgment in favor of Ms. Saroya on all counts, award

Ms. Saroya her costs and attorneys’ fees, and grant such other and further relief as this

Court deems appropriate.




                                            48
      CASE 0:21-cv-01267-SRN-TNL Doc. 5 Filed 06/11/21 Page 49 of 49




Dated: June 11, 2021              SAUL EWING ARNSTEIN & LEHR, LLP

                                  By     s/ Alain Baudry
                                       Alain M. Baudry (MN #186685)
                                       Steven C. Kerbaugh (MN #0390429)
                                       33 South Sixth Street, Suite 4750
                                       Minneapolis, MN 55402
                                       Telephone: (612) 225-2946
                                       Facsimile: (612) 677-3844
                                       Email: alain.baudry@saul.com
                                       Email: skerbaugh@saul.com

                                       Jeffrey S. Robbins (Pro Hac Admission
                                       Pending)
                                       Joseph D. Lipchitz (Pro Hac Admission
                                       Pending)
                                       SAUL EWING ARNSTEIN & LEHR, LLP
                                       131 Dartmouth Street, Suite 501
                                       Boston, MA 02116
                                       Telephone: (617) 723-3300
                                       Facsimile: (617) 723-4151
                                       Email: jeffrey.robbins@saul.com
                                       Email: joseph.lipschitz@saul.com

                                  Attorneys for Defendant Lori Saroya




                                    49
